In three separate proceedings, each by a different petitioner, to review certain action taken by the City of Rye with respect to imposing a sewer tax on the respective special franchises of the petitioners, each petitioner appeals from the order of the Supreme Court, Westchester County, made in its proceeding, entered July 20, 1964, which granted respondents’ motion for summary judgment. Orders affirmed, with a single bill of $10 costs and disbursements against petitioners jontly, upon the opinion of the learned Special Term (Matter of New York Tel. Co. v. Common Council of City of Rye, 43 Misc 2d 668).
Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.